The city ordinance provides, in effect, that it shall be unlawful for any person to be guilty of disorderly conduct. The term "disorderly conduct" does not designate any offense known to the common law. 18 C.J. 1216. It is a statutory offense, and the general rules of criminal law relative to charging statutory offenses apply.
"Disorderly conduct is a statutory offense, and the general rules of criminal law relative to charging statutory offenses apply. All of the essential elements of the offense, as prescribed by the statute or ordinance, must be charged by direct allegations. Where the words of the statute or ordinance are descriptive of the offense, it is ordinarily sufficient to charge the offense in the language of the statute or ordinance or in words of similar import. So, where the offense consists of disturbing the peace generally, or the peace of a family or class of persons by prescribed acts, language, or conduct, it is sufficient to charge the offense in the language of the statute, without specification of particular acts done or language used. Where, however, the provisions of the statutes and ordinances are in general terms which do not fully describe the offense, then the accusation must set out such facts as will make it reasonably certain what charge defendant is required to meet." 18 C.J. 1223.
I note the statement from 18 C.J. 1216, incorporated in the majority opinion, that the phrase, "disorderly conduct," is broader than the phrase "breach of the peace." I am not unmindful of the holding in the cases cited to sustain the majority opinion. In passing, it may be said as many or more cases may be cited supporting the position that the phrase "disorderly conduct," standing undefined, constitutes no offense.
It is true that lexicographers define "disorderly conduct" as conduct which is offensive to good morals and public decency. That definition, of course, was taken from the opinion of some court which arrogated to *Page 304 
itself the right to define the crime of disorderly conduct. Surely it would not be contended that if one were charged with being an habitual criminal, that the courts could define the offense, if the legislative enactment prescribing the penalty failed to state the number of times one must be convicted of a crime before he could be adjudged an habitual criminal. It should be borne in mind that the dictionary defines an "habitual criminal" as a person who is legally considered to do criminal acts by force of habit.
The creation or definition of criminal offenses is a legislative function not delegable to courts. If the majority hold, as it has the power to do, that disorderly conduct is an included offense in the crime of larceny and for such undefined offense one may be arrested and punished, I shall, of course, in the future be bound thereby. I am not yet ready to concur in the view that courts may arrogate the right of creation or definition of criminal offenses, particularly such an offense as is charged in the case at bar.
I also agree with the contention of counsel for appellant that the effect of one of the instructions was to discredit the appellant as a witness, and for that reason, at least, the appellant is entitled to a new trial.
The judgment should be reversed and the action dismissed.
HOLCOMB, J., concurs with MILLARD, J. *Page 305